• '"l;i
 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 ofl   IL/

                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      v.                                       (For Offenses Committed On or After November 1, 1987)


                   Prudencio Ramirez-Mendoza                                   Case Number: 3:19-mj-22015

                                                                               L. Marcel Stewart
                                                                               Defendant's Attar


 REGISTRATION NO. 44036359
 THE DEFENDANT:                                                                      MAY 2 1 2019
  [gj pleaded guilty to count(s) 1 of Complaint
                                   ---~----------+------.-_-_,-.,---                                             . . ~-~0~.,~~~T~1----
  D Was "oun·
           11   d gu1'lty to count(s)                                     CH'"'''
                                                                            _,. ·-· '. u
                                                                                       ' ~- ·-c-.c:.,
                                                                                                ., .• - --c"
                                                                                                        ,-~, . :     ,;'"'
                                                                                                                        I  "j~::i~Jj.':\.
                                                                                                                         i·'"


      after a plea of not guilty.                                       BY '"''_.,,, "'""~---~--_f_J!_:PUTY
      Accordingly, the defendant is adjudged guilty of such count(s), w · lrtnvo1ve the following offense(s):
 Title & Section                   Nature of Offense                                                             Count Number(s)
 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

    D The defendant has been found not guilty on count( s)
                                                                          -------~------"-------
    0 Count(s)                                                                  dismissed on the motion of the United States.
                    -----------------~



                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                ~TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

    [gj Assessment: $10 WAIVED [g] Fine: WAIVED
    [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                            charged in case


       IT IS ORDERED that the defendant shall notify the.United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, May 21, 2019
                                                                            Date of Imposition of Sentence


  Received          ,~<.:>:y
                        .. -
               =n=us=M-,--;~-----
                                                                            H&L&OLOCK
                                                                            UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                       3:19-mj-22015

                                                                                                                                                          - I
